internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-128957-10 director compliance ----------------------------- territory manager ---------------------------------- --------------------- -------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------- -------------------------- --------------------------- -------------------------------------- ---------------- -------------------------- ------- legend taxpayer group operating lp aaa business unit issue ---------------- -------------------- ---------------------------------------------------------- ------------------------------ ------- is inventory that is involuntarily converted in a presidentially_declared_disaster property held for productive use in a trade_or_business for purposes of sec_1033 of the internal_revenue_code tam-128957-10 conclusion inventory that is involuntarily converted in a presidentially_declared_disaster is property held for productive use in a trade_or_business for purposes of sec_1033 facts taxpayer is the common parent of a group of affiliated corporations group that filed consolidated federal_income_tax returns for the tax years at issue operating lp is a partnership wholly owned by members of group during the years at issue group and operating lp were generally engaged in the aaa business hereinafter the term taxpayer refers collectively to taxpayer group and operating lp the operations of some of taxpayer’s business units were damaged by the gulf coast hurricanes which were presidentially federally declared disasters taxpayer received insurance and salvage proceeds relating to property involuntarily converted as a result of the hurricanes more than half of which related to lost or damaged inventory taxpayer realized gain in excess of basis from these recoveries taxpayer reinvested most of the insurance and salvage proceeds in new store construction property ie sec_1245 and sec_1250 property and included statements in its tax returns that identified the replacement_property taxpayer also reduced the basis of the new property by the amount of the deferred gain taxpayer expects to reinvest the remaining proceeds within the five-year replacement_period for property damaged by hurricane katrina since the hurricanes taxpayer purchased and sold inventory but did not designate any acquired inventory as replacement_property for the inventory destroyed law and analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or under sec_1033 the term federally_declared_disaster refers any disaster subsequently determined by the president of the united_states to warrant assistance by the federal government under the robert t stafford disaster relief and emergency assistance act prior to date the term used in the application of sec_1033 was presidentially declared disasters rather than federally declared disasters see sec_706 and d i ii and iii divc of pub law under sec_1033 the replacement_period generally ends two years from the close of the first taxable_year in which any gain from a conversion is realized sec_1033 extends the replacement_period for principal residences converted in a federally_declared_disaster from two years to four years although this four year replacement_period does not apply to trade_or_business or investment_property sec_405 of p l extends the replacement_period to five years for property in the hurricane katrina disaster_area that is compulsorily or involuntarily converted on or after date by reason of hurricane katrina but only if substantially_all of the use of the replacement_property is in such area tam-128957-10 imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the statutory replacement_period for the purpose of replacing the converted property purchases other_property similar_or_related_in_service_or_use to the converted property then at the election of the taxpayer the gain must be recognized only to the extent that the amount_realized on the conversion exceeds the cost of the replacement_property sec_1033 provides that if a taxpayer's property held for productive use in a trade_or_business or for investment is located in a disaster_area and is compulsorily or involuntarily converted as a result of a federally_declared_disaster then tangible_property held for productive use in a trade_or_business is treated as property similar_or_related_in_service_or_use to the converted property several code provisions relating to deferral of gain on an exchange or other_disposition of property explicitly disallow deferral for dispositions of inventory for example under sec_1031 the deferral of gain under sec_1031 is not permitted for exchanges of stock_in_trade or other_property held primarily for sale similarly sec_1033 applies to certain conversions of real_property not including stock_in_trade or other_property held primarily for sale sec_1033 however does not contain any specific language relating to inventory stock_in_trade or property_held_primarily_for_sale although it is arguable that inventory is not property held for productive use in a trade_or_business or for investment because inventory does not produce property or services within the plain meaning of that term the use of the term productive does not necessarily exclude inventory in addition the subsection that precedes sec_1033 sec_1033 which applies to real_property held for productive use in a trade_or_business or investment specifically excludes inventory_property from its application had congress intended to exclude inventory from the language held for productive use in a trade_or_business or for investment in sec_1033 it would have expressly done so as in sec_1033 and sec_1031 the position that sec_1033 applies to conversions of inventory is consistent with notice_2003_18 2003_1_cb_699 which provides guidance on the treatment of grant payments to businesses to aid in the recovery from the date terrorist attacks and congress’s explanation of its purpose for enacting sec_1033 notice_2003_18 answer provides as follows in other code provisions inventory is treated separately from property used in a trade_or_business in sec_1400n which pertains to clean up costs in the gulf_opportunity_zone a distinction is made between property which is a held by the taxpayer for use in a trade_or_business or for the production_of_income and b property described in sec_1221 stock_in_trade inventory etc also sec_1231 distinguishes between property used in a trade_or_business and inventory obviously congress knows how to make clear distinctions between inventory and other forms of business and investment_property yet no distinction is made in sec_1033 in addition the legislative_history of sec_1033 does not exclude inventory from the deferral treatment accorded a conversion of the property described in sec_1033 see s rep pincite tam-128957-10 a business may elect under sec_1033 to defer the gain on payments received to compensate for losses due to damage to or destruction of real_property or other tangible assets including inventory used in a trade_or_business emphasis added in addition because the property for which businesses will receive the grant payments was destroyed in a presidentially_declared_disaster the businesses may use the grant payments to purchase any tangible_property of a type held for use in a trade_or_business and still defer recognition of the gain the legislative_history of sec_1033 in explaining the reason for adding paragraph h to sec_1033 states the property damage in a presidentially_declared_disaster may be so great that businesses may be forced to suspend operations for a substantial time during that hiatus valuable markets and customers may be lost if this suspension causes the businesses to fail and the owners of the business wish to reinvest their capital in a new business venture the involuntary_conversion rules will force them to recognize gain when they buy replacement_property that is needed for the new business but not similar to that used in the failed business this provision will offer relief to such businesses by allowing them to reinvest their funds in any tangible business property without being forced to recognized gain no such deferral of gain is available now if the taxpayer decides not to reinvest in tangible business property s rep pincite consequently because sec_1033 unlike sec_1031 and sec_1033 does not exclude conversions of inventory from its application and there is no indication of congressional intent to deny inventory businesses the benefit of the special rule in sec_1033 sec_1033 applies to inventory that is involuntarily converted in a presidentially_declared_disaster moreover this position that sec_1033 applies to inventory is consistent with notice_2003_18 accordingly inventory held by taxpayer that is involuntarily converted in a presidentially_declared_disaster is property held for productive use in a trade_or_business for purposes of sec_1033 of the code tam-128957-10 caveat s a copy of this technical_advice_memorandum is to be given to taxpayer s pursuant to sec_6110 of the code this document may not be used or cited as precedent
